ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-371, concluding on the record certified to the Board pursuant to Rule l:20-4(f)(default by respondent), that JOSEPH A. VENA of ROSELAND, who was admitted to the bar of this State in 1970, should be reprimanded for violating RPC *3911.4(b)(failure to communicate with the client), RPC 1.4(c)(failure to explain a matter to a client to the extent reasonably necessary to permit the client to make informed decisions regarding the representation), RPC 1.16(a)(3)(failure to withdraw from representation on discharge by client), RPC 3.3(a)(l)(false statement of material fact or law to a tribunal), RPC 3.3(a)(5)(failure to disclose a material fact to a tribunal, knowing that the omission is reasonably certain to mislead the tribunal), RPC 8.4(c)(conduet involving dishonesty, fraud, deceit or misrepresentation), RPC 8.4(d)(con-duct prejudicial to the administration of justice), RPC 8.1(b)(fail-ure to cooperate with disciplinary authorities) and Rule 1:20-3(g)(3);
And good cause appearing;
It is ORDERED that JOSEPH A. VENA is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.